United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-2469SI
                                 _____________

Jerry L. Miles,                        *
                                       *
                    Appellant,         *
                                       * Appeal from the United States
       v.                              * District Court for the Southern
                                       * District of Iowa.
Herbert Maschner, Warden of the Iowa *
State Penitentiary; Thomas J. Miller,  *      [UNPUBLISHED]
Iowa Attorney General,                 *
                                       *
                    Appellees.         *
                                 _____________

                          Submitted: February 9, 1999
                              Filed: February 19, 1999
                               _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

       In 1991, an Iowa jury convicted Jerry L. Miles of a state law weapons
violation. After Miles completed his sentence, Miles was convicted and sentenced
on a drug-related charge. While serving this new sentence, Miles petitioned the
district court for a writ of habeas corpus, challenging his 1991 conviction. See 28


      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
U.S.C. § 2254 (1994 & Supp. II 1996). The district court dismissed Miles’s habeas
petition for lack of subject matter jurisdiction. Miles appeals, and we affirm.

       Miles contends the district court committed error in dismissing his habeas
petition. We disagree. The district court properly concluded it did not have
jurisdiction to address the merits of Miles’s petition because Miles was no longer in
custody for the 1991 conviction, having completely served and discharged his state
sentence before filing his habeas petition. See Maleng v. Cook, 490 U.S. 488, 490-92
(1989) (per curiam); Love v. Tippy, 128 F.3d 1258, 1258-59 (8th Cir. 1997) (per
curiam); Charlton v. Morris, 53 F.3d 929, 929 (8th Cir. 1995) (per curiam). Contrary
to Miles’s view, he cannot satisfy the in custody requirement in this habeas case by
arguing his 1991 conviction could delay parole from his current sentence. It is well
settled that “once the sentence imposed for a conviction has completely expired, the
collateral consequences of that conviction are not themselves sufficient to render an
individual ‘in custody’ for purposes of a habeas attack upon it.” Maleng, 490 U.S.
at 492. Additionally, Miles’s alternative argument that his habeas petition should be
construed as a permissible collateral attack on his current sentence is foreclosed by
the decisions of this court. See Love, 128 F.3d at 1259 (habeas petitioner cannot
collaterally attack state conviction used to enhance later sentence if attack does not
involve failure to appoint counsel); Charlton, 53 F.3d at 929-30 (same).

      We affirm the dismissal of Miles’s habeas petition for the reasons stated in the
magistrate judge’s report and recommendation adopted by the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                         -2-